—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, Government Employees Insurance Company appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated March 2, 1993, which, after a hearing, granted the petition and permanently stayed the arbitration.
Ordered that the judgment is reversed, on the law, with costs, and the petition to stay arbitration is denied for the reasons stated in Matter of State Farm Mut. Auto. Ins. Co. v Severe (210 AD2d 488 [decided herewith]). Thompson, J. P., Miller, O'Brien, Santueci and Joy, JJ., concur.